SUPERIOR COURT
                                        OF THE
                             STATE OF DELAWARE
JEFFREY J CLARK                                                KENT COUNTY COURT HOUSE
JUDGE                                                           38 THE GREEN
                                                                DOVER, DELAWARE 19901



July 27, 2015

Ms. Lachelle Green                                   Mr. Gregory A. Morris, Esq.
52 S. Caesar Rodney Ave.                             46 The Green
Camden, DE 19934                                     Dover, DE 19901


The Game Lounge Inc.
Attn. Lachelle Green
52 S. Caesar Rodney Ave.
Camden, DE 19934



Re:     HAMLET SHOPPING CENTER ASSOCIATES LLC VS THE GAME
        LOUNGE INC, AND LACHELLE GREEN
        K14C-08-014 JJC

VIA EFILE AND ALSO VIA REGULAR MAIL TO DEFENDANTS

Dear Ms. Green and Mr. Morris:

      At oral argument on July 24, 2015, the Court considered Defendant Lachelle
Green’s motion to dismiss and Plaintiff’s motion for summary judgment against both
Defendants. After considering the submissions of both parties, as indicated at the
conclusion of the motion hearings, the Court is denying Defendant Lachelle Green’s
motion to dismiss and is granting Plaintiff’s motion for summary judgment against
both Defendants. This letter more fully sets forth the Court’s reasoning for these
decisions.

        As an initial matter, the Court notes that on August 25, 2014, the Plaintiff’s
Complaint was personally served on Defendants Lachelle Green individually, and
The Game Lounge Inc. through its registered agent Lachelle Green. On September
18, 2014, Lachelle Green filed an Answer pro se. The Answer, although purporting
to respond on behalf of both the individual and the corporate defendant, is only
cognizable as to Lachelle Green in her individual capacity. In Delaware, a
corporation must be represented by counsel in proceedings before this Court.1 To
date, no attorney has filed an entry of appearance on behalf of the Defendant, The
Game Lounge Inc. As such, the Plaintiff’s Motion for Summary Judgment is granted
as to the Defendant, The Game Lounge Inc. as unopposed.

      As to Defendant Lachelle Green’s Motion to Dismiss, the Defendant’s motion
does not proffer a factual or legal basis for dismissing Plaintiff’s claims. It is
accordingly denied.

      Lastly, Defendant Lachelle Green did not file a written response to Plaintiff’s
motion for summary judgment. The Court, by letter, directed Defendant to file any
responses in opposition to that motion no later than November 19, 2014. As of the
date of the July 24, 2015 motion hearing, she did not file a response. Moreover,
Defendant Lachelle Green did not appear at the motion hearing on that date to
provide her position. Accordingly, Plaintiff’s motion for summary judgment
against Defendant, Lachelle Green, is also granted as unopposed.

       It is the order of the Court that judgment is entered on behalf of Plaintiff and
against Defendants Lachelle Green and The Game Lounge Inc., jointly and severally,
in the principle amount of $28,028.71, together with attorneys’s fees in the amount
of $250, plus costs and post-judgment interest at the legal rate.


IT IS SO ORDERED.

/s/ Jeffrey J Clark




       1
          Transpolymer Indus., Inc. v. Chapel Main Corp., 582 A.2d 936 (Del. 1990) (holding,
“[w]hile a natural person may represent himself or herself in court even though he or she may not
be an attorney licensed to practice, a corporation, being an artificial entity, can only act through its
agents and, before a court only through an agent duly licensed to practice law.”).